               Case 3:21-cv-02632 Document 3 Filed 04/13/21 Page 1 of 2



      VASUDHA TALLA (SBN 316219)
 1    AMERICAN CIVIL LIBERTIES UNION
 2    FOUNDATION OF NORTHERN CALIFORNIA
      39 Drumm Street
 3    San Francisco, California 94111
      Phone: (415) 621-2493 ext. 308
 4    Facsimile: (415) 255-8437
      vtalla@aclunc.org
 5
     Attorney for Plaintiffs
 6

 7

 8                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                            SAN FRANCISCO-OAKLAND DIVISION
10

11
      AMERICAN CIVIL LIBERTIES UNION OF               Case No. 3:21-cv-02632
12    NORTHERN CALIFORNIA; MIJENTE
      SUPPORT COMMITTEE; JUST FUTURES
13    LAW; and IMMIGRANT DEFENSE                      CERTIFICATION OF INTERESTED
      PROJECT,                                        ENTITIES OR PARTIES
14

15                                   Plaintiffs,

16                             v.

17    U.S. IMMIGRATION AND CUSTOMS
      ENFORCEMENT; U.S. CUSTOMS AND
18    BORDER PROTECTION; and U.S.
      DEPARTMENT OF HOMELAND
19    SECURITY,
                            Defendants.
20

21

22

23

24

25

26

27

28

                               CERTIFICATION OF INTERESTED ENTITIES OR PARTIES
                                           CASE NO. 3:21-CV-02632
               Case 3:21-cv-02632 Document 3 Filed 04/13/21 Page 2 of 2




1                    CERTIFICATION OF INTERESTED ENTITIES OR PARTIES

2           Under Civil Local Rule 3-15, the undersigned certifies that as of this date, other than the

3    named parties, there is no such interest to report.

4
5     Dated: April 13, 2021                                Respectfully Submitted,

6
                                                            /s/ Vasudha Talla
7
                                                           VASUDHA TALLA (SBN 316219)
8                                                          AMERICA CIVIL LIBERTIES UNION
                                                           FOUNDATION
9                                                          OF NORTHERN CALIFORNIA
                                                           39 Drumm Street
10                                                         San Francisco, California 94111
                                                           Phone: (415) 621-2493
11                                                         Facsimile: (415) 255-8437
                                                           vtalla@aclunc.org
12
                                                           Attorney for Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                              CERTIFICATION OF INTERESTED ENTITIES OR PARTIES
                                          CASE NO. 3:21-CV-02632
